Citation Nr: 0211645	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  01-08 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for hypertension, 
currently rated as 10 percent disabling.

(The issues of entitlement to service connection for an eye 
and kidney disability will be the subject of a later Board 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The veteran had active military service from July 1973 to 
July 1975, and from May 1979 to November 1989.  He had 
unconfirmed inactive military service from July 1975 to May 
1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in St. Petersburg, Florida.  

The Board is undertaking additional development on 
entitlement to service connection for disabilities of the 
kidneys and eyes pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing any responses received to the notice, the Board 
will prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's hypertension is manifested by diastolic 
pressure of predominately greater than 110, but less than 
120.



CONCLUSION OF LAW

The criteria for a 20 percent disability rating, but no 
higher, for hypertension have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, Diagnostic Code 7101 (1997) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 5100 et 
seq.; see Duty to Assist Regulations for VA, 66 Fed. Reg. 
45,620- 45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law eliminated 
the concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  Id.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran was notified of the evidence 
required to substantiate his claim for an increased 
evaluation for hypertension in rating decision of September 
1998 and a statement of the case (SOC) issued in September 
2001.  The Board concludes that the discussions in the rating 
decision and the SOC adequately informed the veteran of the 
evidence needed to substantiate his claim and complied with 
VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  The 
veteran's VA medical records have been obtained and included 
in the claims folder.  The veteran also underwent VA 
examinations in December 1998 and July 2002.  VA has not been 
given notice by the veteran of relevant available medical or 
other evidence that might be attained by the VA for the 
processing of this claim.

Additionally, the RO sent the appellant a letter dated in 
August 2001 that explained what additional evidence was 
needed in this case; that letter requested the additional 
evidence.  This letter notified the veteran of the type of 
evidence necessary to substantiate the claim.  It informed 
him that it would assist in obtaining identified records, but 
that it was the veteran's duty to give enough information to 
obtain the additional records and to make sure the records 
were received by VA.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly required the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The veteran did not respond to the letter.  VA has not been 
given notice by the veteran of any additional relevant 
available medical or other evidence that might be attained by 
the VA for the processing of this claim.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and therefore, a remand in this case 
solely for the consideration of the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Hence, VA has no further duty to 
assist the veteran in the development of facts pertinent to 
this claim, and the Board may decide the claim based on the 
evidence before it.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R., Part 4 (2001).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2001) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2001) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2001) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims, hereinafter the Court, has 
held that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2001).  With respect to the issue before the 
Board, the appeal does not stem from the veteran's 
disagreement with the evaluation assigned in connection with 
the original grant of service connection, and the potential 
for the assignment of separate, or "staged" ratings for 
separate periods of time, based on the facts found, are not 
for consideration.  Fenderson v. West, 12 Vet. App. 119 
(1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2001).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25 (2001).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14 (2001).  Thus, a 
claimant may not be compensated twice for the same 
symptomatology as ". . . such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  See Brady v. Brown, 4 Vet. App. 203, 206 (1993) 
(interpreting 38 U.S.C.A. § 1155).  This would result in 
pyramiding, which is contrary to the provisions of 38 C.F.R. 
§ 4.14 (2001).  A claimant may have separate and distinct 
manifestations attributable to the same injury, however, and 
if so, these should be rated under different diagnostic 
codes.  See Fanning v. Brown, 4 Vet. App. 225 (1993).

The veteran's hypertension has been rated pursuant to the 
criteria found at 38 C.F.R. Part 4, Diagnostic Code 7101.  
While the veteran's claim was pending, new rating criteria 
for hypertension became effective.  The veteran is entitled 
to have his claim considered under the new criteria, or the 
old, whichever is the most favorable to him.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  However, where 
the amended regulations expressly provide an effective date 
and do not allow for retroactive application, the veteran is 
not entitled to consideration of the amended regulations 
prior to the established effective date.  Green v. Brown, 10 
Vet. App. 111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) 
(West 1991) (where compensation is awarded pursuant to any 
Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the Act or administrative issue).  Therefore, the Board must 
evaluate the veteran's claim for an increased rating from the 
effective date of the new criteria under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
most favorable to the veteran, if indeed one is more 
favorable than the other.

The veteran's hypertension has been rated as 10 percent 
disabling.  VA regulations define hypertension as a pattern 
of sustained elevated blood pressure readings, shown on 
different days, of diastolic pressure of predominately 90 mm 
or more, and isolated systolic hypertension means that the 
systolic pressure is predominantly 160 mm or more with a 
diastolic pressure of less than 90 mm.  38 C.F.R. § 4.104, 
Diagnostic Code 7101, NOTE 1 (1997) and (2000).

With respect to cardiovascular disorders, the amendment to 
the Schedule was effective January 12, 1998.  See 62 Fed. 
Reg. 65207 through 65224 (December 11, 1997).  The modified 
rating schedule slightly changed the rating criteria for 
hypertension under Diagnostic Code 7101.  See 62 Fed. Reg. 
65222 (December 11, 1997).  All diagnoses of hypertension 
must be confirmed by readings taken two or more times on at 
least three different days.  Id.  It was further noted that 
careful and repeated measurements of blood pressure readings 
will be required prior to the assignment of any compensable 
evaluation.  See 62 Fed. Reg. 65215 (December 11, 1997).

Whereas the stated predominant diastolic blood pressures were 
explicit criteria at each rating level, and those were not 
changed by the revision of the diagnostic code, there is no 
benefit to the appellant in application of the older versus 
the newer version of the regulation.  Consequently, the Board 
applies the former version until the effective date of the 
newer, and the newer thereafter.

Under the rating criteria for cardiovascular disorders in 
effect prior to January 12, 1998, a 10 percent rating was 
warranted for hypertension where the diastolic pressure was 
predominantly 100 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1997).  A 20 percent evaluation required a 
diastolic pressure predominately 110 or more, with definite 
symptoms.  Id.  The rating schedule noted that when 
continuous medication is shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, a minimum rating of 10 percent 
would be assigned.  Additionally, when hypertensive vascular 
disease (essential arterial hypertension) is manifested by 
diastolic pressure predominantly 130 or more with severe 
symptoms, a 60 percent evaluation is assigned.  For diastolic 
pressure predominantly 120 or more and moderately severe 
symptoms, a 40 percent evaluation is assigned.  Nevertheless, 
for the 40 percent and 60 percent ratings, there should be 
careful attention to diagnosis and repeated blood pressure 
readings.

Under the rating criteria for cardiovascular disorders in 
effect from January 12, 1998, a 10 percent rating is 
warranted for hypertension where the diastolic pressure is 
predominantly 100 or more; or where the systolic pressure is 
predominantly 160 or more; or the minimum evaluation is for 
an individual with a history of diastolic pressure of 
predominantly 100 or more who requires continuous medication 
for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2001).  
A 20 percent disability rating is warranted where the 
diastolic pressure is predominantly 110 or more; or the 
systolic pressure is predominantly 200 or more.  A diastolic 
pressure of predominately 120 or more warrants a 40 percent 
evaluation; and diastolic pressure of predominately 130 or 
more contemplates a 60 percent evaluation.  

The evidence shows that he has a history of diastolic 
pressure of predominately 110 or more, but not greater than 
120.  A sample of the veteran's blood pressure readings from 
1998 to 2002 are listed below:

Date
Reading(s)
12/7/98
180/120, 190/130, 170/130
7/22/99
152/104
1/6/00
147/89
8/17/00
144/99
12/27/00
136/93
3/5/01
168/98
7/1/02
186/121
7/24/02
180/110

The evidence, while somewhat ambiguous, does show, on the 
average, that the veteran does have a history of diastolic 
pressure of predominantly 110 or more.  Moreover, per his 
latest VA examination of July 2002, he is taking three 
different medications to control his symptoms and 
manifestations of the disability.  While it may be argued 
that the veteran has had repeated diastolic pressure readings 
over 120, there is nearly a four year gap in those readings.  
Between the time he showed readings of 120 or greater, he had 
numerous readings under 110. 

Thus, under either the old or the new rating criteria, and 
resolving any reasonable doubt regarding the extent of the 
disability in the veteran's favor, it is the conclusion of 
the Board that the veteran's hypertension meets the rating 
criteria for a 20 percent disability rating, but no higher.  
His claim for an increased evaluation is granted.  


ORDER

A 20 percent disability evaluation, but no higher, for 
hypertension is granted, subject to the laws and regulations 
governing the award of VA monetary benefits.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 

